Citation Nr: 0908480	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an eye disorder, 
claimed as optic neuropathy with decreased visual field.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as an ulcer.  

4.  Entitlement to service connection for a kidney disorder.  

5.  Entitlement to service connection for a bladder disorder.  

6.  Entitlement to service connection for residuals of a heat 
stroke.  

7.  Entitlement to service connection for a cardiovascular 
disorder, claimed as coronary artery disease.  

8.  Entitlement to service connection for a cervical spine 
disorder.  

9.  Entitlement to service connection for a low back 
disorder, claimed as myofascial back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran had various periods of service with the South 
Carolina Army National Guard and the United States Army 
Reserves between February 1953 and March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  

In September 2008, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.  A copy of the transcript of the hearing is included 
in the claims folder and has been reviewed.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown in service 
or for many years thereafter and is not related to active 
duty or any incident therein.  

2.  An eye disorder was not shown in service or for many 
years thereafter; severe constriction of the visual field 
bilaterally, optic neuropathy, and intermittent diplopia are 
not related to active duty or any incident therein.  

3.  A gastrointestinal disorder, claimed as an ulcer, is not 
currently shown.  

4.  A kidney disorder was not shown in service or for many 
years thereafter; recurrent kidney stones (nephrolithiasis) 
are not related to active duty or any incident therein.  

5.  A bladder disorder was not shown in service or for many 
years thereafter; bladder resections are not related to 
active duty or any incident therein.  

6.  Chronic residuals of a heat stroke are not currently 
shown.  

7.  A cardiovascular disorder was not shown in service or for 
many years thereafter; coronary artery disease, mild anterior 
ischemia, and congestive heart failure are not related to 
active duty or any incident therein.  

8.  A cervical spine disorder was not shown in service or for 
many years thereafter; radiculitis, degenerative changes, 
spondylosis, and degenerative disc disease of the cervical 
spine are not related to active duty or any incident therein.  

9.  A low back disorder was not shown in service or for many 
years thereafter; status post lumbar laminectomy, bilateral 
sacroiliitis, lumbar radiculitis, myofascial back pain, and 
moderately severe degenerative joint disease of the 
lumbosacral spine are not related to active duty or any 
incident therein.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

2.  An eye disorder, claimed as optic neuropathy with 
decreased visual field, was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

3.  A gastrointestinal disorder, claimed as an ulcer, was not 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

4.  A kidney disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).  

5.  A bladder disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).  

6.  Residuals of a heat stroke were not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

7.  A cardiovascular disorder, claimed as coronary artery 
disease, was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

8.  A cervical spine disorder was not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

9.  A low back disorder, claimed as myofascial back pain, was 
not incurred in, or aggravated by, service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Regarding service in the National Guard or Reserves in 
particular, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated in 
the performance of active duty for training (ACDUTRA).  In 
addition, service connection may be granted for disability 
resulting from an injury incurred or aggravated in the 
performance of inactive duty for training (INACDUTRA).  
38 U.S.C.A. §§ 101(22), (24), (26), & (27), 106; 38 C.F.R. 
§ 3.6(c) & (d).  

Available service treatment records have been obtained and 
associated with the claims folder.  All efforts to obtain any 
additional service treatment records have been exhausted.  In 
such circumstances, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

At the hearing before the Board, the Veteran testified that 
he fell six to eight feet off a truck and he was treated for 
heat stroke.  He indicated that he spent about two weeks in 
the hospital and was treated for a ruptured appendix, 
gastrointestinal problems, kidney, bladder, neck, low back, 
head injury, and eye problems.  He reported current problems 
with ulcers, stress, depression, and coronary artery disease.  
He reflected that he had been unsuccessful in finding records 
to support his claims and that the doctors did not have 
enough information to connect his current problems to the 
fall in service.

An Acquired Psychiatric Disorder

Service treatment records are negative for complaints or 
treatment referable to an acquired psychiatric disorder or 
any symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that an acquired 
psychiatric disorder was incurred during active duty.  

Post-service evidence does not pinpoint precisely when 
psychiatric symptomatology was first shown.  The Veteran 
retired from service in March 1961.  Medical reports of 
record indicate that, between December 1973 and January 1974, 
he was hospitalized for treatment for a conversion reaction.  
Subsequently, he was treated for anxiety attacks (in 
September 1993) and panic attacks (in August 1996).  

In this regard, the Board emphasizes the multi-year gap 
between retirement from active service (March 1961) and the 
initial reported psychiatric symptoms more than one decade 
later (December 1973).  As such, the evidence does not 
support the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
conversion reaction or anxiety disorder with panic attacks to 
active duty, despite his contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of psychiatric pathology and that the first 
diagnosis of an acquired psychiatric disorder occurred more 
than one decade after the Veteran's discharge from service.  
Moreover, no health care professional has established a nexus 
between active duty and the Veteran's diagnosed conversion 
reaction or anxiety disorder with panic attacks.  

An Eye Disorder

Available service treatment records are negative for 
complaints or treatment referable to an eye disorder or any 
symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that an eye disorder was 
incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with an eye disorder.  A private 
examination completed in April 1973 showed no visual field 
changes.  This evidence reflects no eye complaints in more 
than a decade after discharge.

In a July 1993 letter, a private treating physician noted 
that the Veteran had a global visual field decrease with 
defective tunnel vision and pallor of the optic nerve which 
had begun in approximately 1987.  At a VA eye examination 
conducted in July 2005, he complained of having no peripheral 
vision in either eye, occasionally experiencing double 
vision, and having some decreased visual acuity.  Following a 
physical examination, including Goldman Visual Field and 
Goldman Diplopia testing, the examiner diagnosed severely 
constricted visual field bilaterally, optic neuropathy, and 
intermittent diplopia.  

Even accepting symptoms as early as 1987, the Board 
emphasizes the multi-year gap between retirement from active 
service (March 1961) and the initial reported symptoms 
related to a global visual field decrease with defective 
tunnel vision and pallor of the optic nerve more than two 
decades later.  As such, the evidence does not support the 
claim based on continuity of symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  Here, the Board finds that the weight of 
competent evidence does not attribute the currently-diagnosed 
eye disorder to active duty, despite the Veteran's 
contentions to the contrary.  

The July 1993 private treating physician believed that the 
Veteran's eye disorder was caused by a stroke that the 
Veteran had suffered in approximately 1987.  The July 2005 VA 
examiner also associated the Veteran's diplopia with his 
previous cerebrovascular accident but was unable to determine 
the etiology of his optic neuropathy and decreased visual 
field.  

In any event, and of particular significance are the facts 
(as previously discussed herein) that the service treatment 
records provide no findings of eye pathology and that the 
first diagnosis of an eye disorder occurred many years after 
the Veteran's discharge from service.  Also, no health care 
professional has established a nexus between active duty and 
the Veteran's currently-diagnosed severe constriction of the 
visual field bilaterally, optic neuropathy, and intermittent 
diplopia.  

A  Gastrointestinal Disorder

Available service treatment records are negative for 
complaints or treatment referable to a chronic 
gastrointestinal disorder or any symptoms reasonably 
attributable thereto.  Therefore, no chronic gastrointestinal 
disorder was noted in service.  

In addition, post-service medical records are negative for a 
diagnosed gastrointestinal disorder.  Indeed, despite the 
Veteran's complaints of abdominal pain, an upper 
gastrointestinal series completed in July 2007 specifically 
found no ulcer.  

Without a finding that the Veteran has a chronic 
gastrointestinal disorder, service connection for such a 
disability cannot be awarded.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the Veteran's claim for service connection for a 
gastrointestinal disorder, claimed as an ulcer, and the 
reasonable doubt doctrine is not for application.  

A Kidney Disorder

Available service treatment records are negative for 
complaints or treatment referable to a kidney disorder or any 
symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that a kidney disorder 
was incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a kidney disorder.  Radiologic 
testing completed in July 1985 showed a focal contour change 
in the left kidney.  An isoechoic tumor could not be ruled 
out at that time.  Further testing conducted in August 1987 
confirmed the presence of an echogenic area in the inferior 
aspect of the left kidney that was unchanged from the prior 
studies.  The examining radiologist believed that this 
finding represented "an area of fetal lopulation rather than 
a tumor."  

In a September 1992 record, a private doctor acknowledged 
that the Veteran's medical history was positive for previous 
kidney stones.  In a September 1993 letter, a private 
physician noted that he had treated the Veteran for many 
years for multiple medical problems, including kidney 
pathology.  In March 1997, the Veteran was again treated for 
kidney stones.  Subsequent medical records reflect treatment 
for recurrent kidney stones and nephrolithiasis.  

In this regard, the Board emphasizes the multi-year gap 
between retirement from active service (March 1961) and the 
initial reported kidney symptoms (July 1985).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed recurrent kidney stones and 
nephrolithiasis to active duty, despite the Veteran's 
contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of kidney pathology and that the first diagnosis 
of a kidney disorder occurred many years after the Veteran's 
discharge from service.  Moreover, no health care 
professional has established a nexus between active duty and 
the Veteran's currently-diagnosed recurrent kidney stones 
(nephrolithiasis).  

A Bladder Disorder

Available service treatment records are negative for 
complaints or treatment referable to a bladder disorder or 
any symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that a bladder disorder 
was incurred during active duty, despite the Veteran's 
assertion that he fell off a truck in 1954 and injured his 
bladder, which necessitated surgery on his bladder at that 
time.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a bladder disorder.  In January 
1974, he underwent a cystoscopy.  A post-operative diagnosis 
of status post-operative resection of the bladder neck with 
no obstruction was made.  

In December 1993, minimal irregularity inferiorly in the 
bladder was shown.  The examiner believed that this finding 
was "probably due to" the Veteran's prior bladder surgery 
for a bladder tumor.  A March 1997 record notes that he had 
bladder dysfunction with a history of two prior bladder 
suspensions.  Subsequent testing of his bladder (in November 
2001 and July 2003) provided normal findings with no evidence 
of malignancy.  

In this regard, the Board emphasizes the multi-year gap 
between retirement from active service (March 1961) and the 
initial reported bladder symptoms (January 1974).  Although 
the record does not specify the exact date that the Veteran 
underwent his bladder suspensions, he acknowledged at a July 
2005 VA aid and attendance/housebound examination that he 
underwent benign bladder tumor resections in the mid-1960s 
and early 1990s.  

In any event, by the Veteran's own admission, these bladder 
surgeries did not first occur until several years after his 
separation from service.  Clearly, therefore, the evidence 
does not support the claim based on continuity of 
symptomatology.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed status post bladder resections to active 
duty, despite the Veteran's contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of bladder pathology and that the first diagnosis 
of a bladder disorder occurred many years after the Veteran's 
discharge from service.  Moreover, no health care 
professional has established a nexus between active duty and 
the Veteran's currently-diagnosed status post bladder 
resections.  

Residuals of a Heat Stroke

Available service treatment records are negative for 
complaints or treatment referable to chronic residuals of a 
heat stroke or any symptoms reasonably attributable thereto.  
Therefore, no chronic residuals of a heat stroke were noted 
in service.  

In addition, post-service medical records are negative for 
diagnosed residuals of a heat stroke.  Without a finding that 
the Veteran has chronic residuals of a heat stroke, service 
connection for such a disability cannot be awarded.  See 
Brammer, 3 Vet. App. at 225 (in the absence of proof of a 
present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the Veteran's claim for service connection for chronic 
residuals of a heat stroke, and the reasonable doubt doctrine 
is not for application.  

A Cardiovascular Disorder

Available service treatment records are negative for 
complaints or treatment referable to a cardiovascular 
disorder or any symptoms reasonably attributable thereto.  As 
such, the evidence does not support a finding that a chronic 
cardiovascular disorder was incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a cardiovascular disorder.  In 
August 1996, he sustained a subendocardial myocardial 
infarction.  Although he gave a history of a prior myocardial 
infarction, his treating physician noted in August 1996 that 
medical records showed a normal catheterization 10 years 
previously and no ischemia on a Thallium treadmill test five 
years previously.  

In March 1997, the Veteran underwent three-vessel bypass 
surgery.  Coronary artery disease was assessed.  In June 
2000, he underwent cardiac catheterization which confirmed 
the presence of three vessel coronary artery disease.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, coronary artery disease, mild anterior 
ischemia, and congestive heart failure.  

In this regard, the Board emphasizes the multi-year gap 
between retirement from active service (March 1961) and the 
initial reported cardiovascular symptoms (August 1996).  
Although the Veteran contends that he actually sustained his 
first myocardial infarction in the early 1980s, such 
assertion places this event more than two decades after his 
separation from service.  As such, the evidence does not 
support the claim based on continuity of symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed coronary artery disease, mild anterior 
ischemia, and congestive heart failure to active duty, 
despite the Veteran's contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of cardiovascular pathology and that the first 
diagnosis of a cardiovascular disorder occurred many years 
after the Veteran's discharge from service.  Moreover, no 
health care professional has established a nexus between 
active duty and the Veteran's currently-diagnosed coronary 
artery disease, mild anterior ischemia, and congestive heart 
failure.  

A Cervical Spine Disorder

Available service treatment records are negative for 
complaints or treatment referable to a cervical spine 
disorder or any symptoms reasonably attributable thereto.  As 
such, the evidence does not support a finding that a cervical 
spine disorder was incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a cervical spine disorder.  
According to a letter received at the RO in November 2007, a 
private physician noted that he had treated the Veteran for 
chronic cervical strain "late in the year 2000."  
Additional medical records reflect treatment for, and 
evaluation of, cervical radiculitis since January 2001.  

X-rays taken of the Veteran's cervical spine in September 
2006 showed degenerative changes.  Magnetic resonance imaging 
completed on his cervical spine in the following month 
reflected spondylosis and degenerative disc disease.  

In this regard, the Board emphasizes the multi-year gap 
between retirement from active service (March 1961) and the 
initial reported neck symptoms (late 2000).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed cervical radiculitis, cervical 
degenerative changes, cervical spondylosis, and cervical 
degenerative disc disease to active duty, despite the 
Veteran's contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of neck pathology and that the first diagnosis of 
a cervical spine disorder occurred many years after the 
Veteran's discharge from service.  Moreover, no health care 
professional has established a nexus between active duty and 
the Veteran's currently-diagnosed cervical radiculitis, 
cervical degenerative changes, cervical spondylosis, and 
cervical degenerative disc disease.  

A Low Back Disorder

Available service treatment records are negative for 
complaints or treatment referable to a low back disorder or 
any symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that a low back disorder 
was incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a low back disorder.  He retired 
from service in March 1961.  According to a letter received 
at the RO in November 2007, a private physician noted that 
the Veteran had received conservative treatment for back pain 
in the late 1980s.  

In September 1994, the Veteran underwent a lumbar laminectomy 
due to chronic low back pain.  Subsequent medical records 
reflect treatment for, and evaluation of, bilateral 
sacroiliitis, lumbar radiculitis, myofascial back pain, and 
moderately severe degenerative joint disease of his low 
lumbar and sacral spine.  

In this regard, the Board emphasizes the multi-year gap 
between retirement from active service (March 1961) and the 
initial reported low back symptoms (late 1980s).  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed status post lumbar laminectomy, bilateral 
sacroiliitis, lumbar radiculitis, myofascial back pain, and 
moderately severe degenerative joint disease of the 
lumbosacral spine to active duty, despite the Veteran's 
contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of low back pathology and that the first 
diagnosis of a lumbar spine disorder occurred many years 
after the Veteran's discharge from service.  Moreover, no 
health care professional has established a nexus between 
active duty and the currently-diagnosed status post lumbar 
laminectomy, bilateral sacroiliitis, lumbar radiculitis, 
myofascial back pain, and moderately severe degenerative 
joint disease of the lumbosacral spine.  

With respect to all the service connection claims, and in 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against these claims for 
service connection.  There is, therefore, no doubt to be 
otherwise resolved.  As such, the appeals are denied.  

In reaching these decisions, the Board notes that, throughout 
the current appeal, the Veteran has asserted a continuity of 
pertinent symptomatology.  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued symptoms (pertaining to the claimed 
disabilities) since active service is inconsistent with the 
other evidence of record.  Indeed, as the Board has discussed 
herein, service treatment records are absent of any pertinent 
findings.  

Also, post-service evidence does not provide a current 
diagnosis of a gastrointestinal disorder or of residuals of a 
heat stroke or relevant psychiatric, visual, kidney, bladder, 
cardiovascular, cervical spine, or low back findings until 
many years after active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Also in reaching these decisions, the Board has considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Such 
competent evidence has been provided by the medical personnel 
who have examined and/or treated the Veteran during the 
current appeal and by service records obtained and associated 
with the claims folder.  

As such, the Board finds these records to be more probative 
than the subjective assertions of diagnoses of a 
gastrointestinal disorder, claimed as an ulcer and of 
residuals of a heat stroke and the Veteran's subjective 
contentions of an association between his current 
psychiatric, eye, kidney, bladder, cardiovascular, cervical 
spine, and low back disorders and service.  In light of the 
above discussion, the Board concludes that the preponderance 
of the evidence is against these service connection claims 
and that there is no doubt to be otherwise resolved.  As 
such, the appeals are denied.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2004, March 2005, May 2005, 
June 2005, September 2005, and January 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision of the issues on appeal.  The letters 
informed the Veteran of what evidence was required to 
substantiate his service connection claims and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in correspondence 
dated in March 2006, the RO provided the Veteran with notice 
of what type of information and evidence was needed to 
establish disability ratings as well as notice of the type of 
evidence necessary to establish effective dates.  With this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the service connection claims on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of pertinent private and VA 
post-service treatment that the Veteran received.  Also, the 
RO procured, and associated with the claims file, all 
available service treatment and personnel records.  The 
Veteran set forth his contentions at a hearing conducted 
before the undersigned VLJ in September 2008.  

In addition, he was accorded a VA eye examination in July 
2005.  Given the lack of evidence of psychiatric, kidney, 
bladder, cardiovascular, cervical spine, and low back 
pathology in service or for many years after separation 
therefrom-with no competent evidence of a nexus between 
active duty and the currently-diagnosed psychiatric, 
recurrent kidney stones (nephrolithiasis), bladder 
resections, cardiovascular, cervical spine, and low back 
disorders, and given the absence of competent evidence of a 
diagnosed gastrointestinal disorder and chronic residuals of 
heat stroke, a remand for VA examinations pertinent to these 
claims would unduly delay resolution.  

The Board finds, therefore, that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to the service connection claims on 
appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these service 
connection claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for an eye disorder, claimed as optic 
neuropathy with decreased visual field, is denied.  

Service connection for a gastrointestinal disorder, claimed 
as an ulcer, is denied.  

Service connection for a kidney disorder is denied.  

Service connection for a bladder disorder is denied.  

Service connection for residuals of a heat stroke is denied.  

Service connection for a cardiovascular disorder, claimed as 
coronary artery disease, is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a low back disorder, claimed as 
myofascial back pain, is denied.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


